 

Exhibit 10.59

 

JetPay Corporation
3939 West Drive
Center Valley, Pennsylvania 18034

 

March 23, 2017

 
VIA FACSIMILE & OVERNIGHT DELIVERY

 

Flexpoint Fund II, L.P.
c/o Flexpoint Ford, LLC

676 N. Michigan Avenue, Suite 3300

Chicago, IL 60611

Facsimile No.: (312) 327-4525

Attention:Charles E. Glew

Steven M. Michienzi

 

Sundara Investment Partners, LLC

725 Eagle Farm Road

Villanova, PA 19085

Facsimile No.:

Attention:Laurence L. Stone

 

Gentlemen:

 

Reference is hereby made to that certain Amended and Restated Securities
Purchase Agreement dated as of October 18, 2016 (the "Purchase Agreement"), by
and among JetPay Corporation, a Delaware corporation (the "Company"), Flexpoint
Fund II, L.P., a Delaware limited partnership ("Flexpoint"), and Sundara
Investment Partners, LLC, a Delaware limited liability company (“Sundara” and
together with Flexpoint, the “Purchasers”). Reference is hereby also made to
that certain letter dated November 16, 2016 from Flexpoint to the Company on
behalf of the Purchasers which provided notice of a claim for indemnification
with respect to the Direct Air Matter (the "Claim Notice"). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Claim Notice, or if not defined therein, the Purchase Agreement.

 

The purpose of this letter agreement is to document an adjustment to the
Conversion Price (as defined in the Certificate of Designation) applicable to
the Preferred Stock of the Company held by the Purchasers as a result of the
claims described in the Claim Notice. In accordance with Section 10.2(d) of the
Purchase Agreement, the parties hereby agree that the Conversion Price
applicable to the Preferred Stock of the Company held by the Purchasers shall be
reduced to a price per share equal to $2.36 (the "Adjusted Conversion Price"),
which reduction is being made in respect of the Indemnified Liabilities
identified to date by the Company with respect to the Direct Air Matter. The
parties each acknowledge and agree that the above-described Conversion Price
adjustment is being made pursuant to Section 10.2(d) of the Purchase Agreement
with respect to the Direct Air Matter and the Aggregate Direct Air Liabilities
incurred as a result thereof and not as a settlement of claims. Accordingly, the
Purchasers are not waiving their rights under the Purchase Agreement to
indemnification for any Indemnified Liabilities not taken into account in
calculating the Adjusted Conversion Price, whether because of inaccuracies in
the accounting of the amount of Aggregate Direct Air Liabilities, the discovery
of new information, or otherwise (including, without limitation, any new or
different claims not related to the Direct Air Matter).

 



 

 

 

Notwithstanding the foregoing or anything to the contrary in the Purchase
Agreement, the Purchasers hereby agree that the Conversion Price applicable to
the Preferred Stock of the Company held by the Purchasers shall be subject to
increase upon a successful recovery of funds by the Company as a result of its
lawsuit against Valley National Bank, Civil Action No. 2:14-cv-7827 (D. N.J.).,
related to the Direct Air Matter, which adjustment shall be calculated in a
manner substantially similar to the procedure set forth in Section 10.2(d) of
the Purchase Agreement, with such modifications as are necessary to calculate an
increase to the Conversion Price rather than a reduction thereof. Except as
provided herein, all other provisions of the Purchase Agreement remain unchanged
and in full force and effect.

 

[Signature page follows]

 



 

 

 



      jetpay corporation                 By: /s/ Gregory M. Krzemien       Name:
Gregory M. Krzemien       Its: Chief Financial Officer           Acknowledged,
agreed and accepted       as of the date first written above:                
FLEXPOINT FUND II, L.P.                 By: Flexpoint Management II, L.P.      
Its: General Partner                 By: Flexpoint Ultimate Management II, LLC  
    Its: General Partner                 By: /s/ Donald J. Edwards       Name:
Donald J. Edwards       Its: Manager                 Sundara Investment
Partners, LLC                 By: /s/ Laurence L. Stone       Name: Laurence L.
Stone       Its: Chief Executive Officer      

 



 

 